Citation Nr: 9905426	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-18 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased (compensable) rating for the 
residuals of osteomyelitis of the left humerus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



 ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to grant a compensable 
disability rating for service residuals of osteomyelitis of 
the left humerus


REMAND

The RO asked the VA examiner if the veteran's osteomyelitis 
was active.  The examiner did not respond to that question or 
provide sufficient information to rate the disability.  The 
United States Court of Veterans (Court) appeals has held that 
examinations must provide sufficient information to rate 
disabilities under the criteria of the rating schedule.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

While the Board regrets further delay, it is necessary to 
remand the case to insure that all relevant information is 
considered.  

The Board REMANDS the case to the RO for the following:  

1.  The claims folder should be referred 
to VA physician, W. Gewant, M.D., to 
respond to the following questions.  If 
Dr. Gewant is not available, the case 
should be referred to another doctor for 
an opinion.  If the doctor can not 
respond to the following questions 
without examining the veteran, such 
examination, and any test deemed 
necessary by the examining doctor should 
be scheduled.  All tests conducted should 
be discussed in the final report.  The 
examiner should respond to the following 
questions with a complete explanation:  

a.  Is the veteran's osteomyelitis 
inactive, following repeated episodes, 
without evidence of active infection in 
past 5 years?  

b.  Is the veteran's osteomyelitis acute, 
subacute, or chronic, with discharging 
sinus or other evidence of active 
infection within the past 5 years?  

c.  Is the veteran's osteomyelitis acute, 
subacute, or chronic with definite 
involucrum or sequestrum, with or without 
discharging sinus?  

d.  Is the veteran's osteomyelitis acute, 
subacute, or chronic, manifested by 
frequent episodes, with constitutional 
symptoms?  

e.  Is the veteran's osteomyelitis acute, 
subacute, or chronic, manifested by 
extending into major joints, or with 
multiple localization or with long 
history of intractability and debility, 
anemia, amyloid liver changes, or other 
continuous constitutional symptoms?  

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.  

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

